PER CURIAM.
Appellant argues that the trial court did not have jurisdiction to reduce to final judgment an order awarding appellate attorney’s fees which was entered prior to the final judgment of dissolution of marriage. “It is axiomatic that a court has the power to enforce its orders, judgments and decrees by appropriate action.” Coggan v. Coggan, 183 So.2d 839, 841 (Fla. 2d DCA), cert. denied, 188 So.2d 820 (Fla.1966). The trial court also correctly ordered appellant to pay interest on the amount from July 10, 1989. § 55.-03(1), Fla.Stat. (1989); Coggan v. Coggan, supra.
AFFIRMED.
*201ALLEN, MICHAEL E., KAHN, CHARLES J., and MICKLE, STEPHAN P., Associate Judges, concur.